 In the Matter of R. J.LovvoiiN D/B/A Grol;cr_.TWINE & CORDAcc.COMPANYandTEXTILEWORKERS UNION of ADIERICA, CIOCase No: 10-C-2012.Decided February11, 1948Mr. William M. Pate,for the Board.Weeks and Candler,byMr. Murphy Canuller, Jr.,of Decatur, Ga.,for the respondent.Mr. David Moose,of Atlanta, Ga., for the Union.DECISIONANDORDEROn March 18, 1947, Trial Examiner Wallace E. R'oyster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices,1 and recommending that he cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the respondentfiled exceptions to the Intermediate Report, and a brief in lieu of oralargument.The Board-has considered the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief filed by the respondent, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the exceptions andadditions set forth below :1.The Trial Examiner found that the respondent violated Section 8(1) and (3) of the Act by closing his plant on July ^,2, 1946, for aperiod of 3 weeks, following the Union's initial request to bargain onthat day.We disagree.Among other things, we do not concur in theiThe Trial Examiner found thatthe provisions of Section 8 (1), (3), and (5) of theAct had been violated.Theseprovisions are continued in Section 8 (a) (1), 8(a) (3),and 8 (a) (5) of the Act, as amendedtTherespondent's request for oral argument had been granted by the Board on April 4;1947,'but was rescinded on November 25, 1947, with leave to the respondent to file a sup-plemental brief or written argument in lieu thereof.76 N L R B , No. 12.84 GEORGIA TWINE&CORDAGE COMPANY85Trial Examiner's judgment asto the weight and significanceto be giventhe specific facts relied upon by himin findingthis violation. (1) Hefinds that the master mechnic was not awarethat the shut-down wouldtake place.The record shows thatmaster mechanic had been awareof the poor conditionof the respondent's machinery and of the neces-sity that the plant be closed forrepairs in the near future,but that hehad been absentfrom the plantbecause of illness for a week prior tothe shut-downand had returned to the plantfor the firsttime on theafternoonof July 22 to be told that the plant was shut down forrepairs.Furthermore, it is apparent thatno one, let alone the mastermechanic, knew with any degreeof definitenessthat the plant wouldclose on that day. (2) The TrialExaminerfinds thatmaterials werenot at hand to perform the repairs when the.shut-down was ordered-The undisputed testimonyshowsthat thematerialsneeded for therepairs could not be fully determined until the defective plant ma-chinery was torn clown and the repairwork begun.In any case, thereis evidence of substantial preparation for repairs, including orders fornew machinery and equipment, some of which had arrived prior tothe shut-clown. (3) Although, as found by the Trial Examiner, theemployees were not, from July 22 until August 2, officially given areason for the shut-down, it was commonly known that repairs werebeing performed.Despite the proximity in time between the Union's initial approachto the respondent and the latter's decision to shut down, there occurredin this intervala serious motorfailure which might well have justifiedthe respondent's determinationto undertake at this time the long-delayed repairs.Considering the entire record in the case,we believethe evidenceis insufficient to establish that the shut-down of July 22,1946, was caused or precipitated by the Union's advent.Accordingly,Nye shall dismiss the complaint in this respect.2.However, we do agree with Trial Examiner's finding that therespondent unlawfully refused to bargain with the Union.FromJuly 22, 1946, when it attained its majority status, until August 10,1946, the Union made repeated demands upon the respondent forrecognition as the exclusive bargaining agent and indicated willingnessto prove its majority, if the respondent so desired.These requests therespondent met with equivocation and delay '4 meanwhile undermining"By the end of the first week of the shot-down,the i espondent had engaged as nianvas six of the employees for repair work,in addition,the master mechanic,the respondent'ssecretary,the mediator from the U S Conciliation Service, and the respondent's super-visois knew of these repairsOn July 29 and August 5, 1946, the-respondent replied to the Union's further specificIequests for re(ognition by instructutg the Union to"take It np with"his attorney atDecatur,Geoigia, 80 miles awayWe do not find, as the Trial Evimcner does by implica-tion,Iliac tn,o ieterial to distant counsel,standing alone, constitutes an unlawful refusal 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union by unilaterally granting a general wage increase and byparticipating in the circulation of a petition opposing union member-ship.5Finally, on August 10, the respondent for the first time statedthat he would not bargain until the Union proved its majority in aBoard election.In view of these circumstances, we conclude, as theTrial Examiner did, that the respondent's ultimate challenge of theUnion's representative status was not founded upon a good faith doubtof the majority, which lie had attacked,6 and that his refusal to bargainwith the Union was, consequently, in violation o f Section 8 (1) and (5)of the Act.73.In addition, we find that the respondent's conduct in unilaterallyinstituting the wage increase on July 26 8 and in aiding in the circula-tion of the anti-union petition 9 was independently violative of Section8 (1) of the Act.lo4.As the respondent's unfair labor practices, in our opinion, demon-strate a disposition on his part to disregard his employees' rightsguaranteed in the Act, we shall adopt the remedial order recommendedby the Trial Examiner.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Laborto meet and negotiate with the Union , we consider it, under all the circumstances of thiscase, however, as one of the tactois indicating the respondent's lack of good faith in deal-ing with the Union-,we agree with the Trial Examiner that Richard Dlcilullan, who was active in thecirculation of the petition, was reasonably regarded by the employees as it, representativeof management.The evidence indicates that McMullan was carried on the respondent'spay roll as a foreman and that he was the sole management authority on the night shiftwith direct charge over 24 employeesIn consideration of these facts, and the entirerecord,we further find that McAlullan was a supervisor whose conduct, under the cir-cumstances, is attributable to the respondent.'N. L. R B. v. Consolidated Machine Tool Corporation,163 F. (2d) 376 (C. C A. 2),enf'g as mod. 67 N. L R. B. 737. Nor does the anti-union petition serve to overcomethe evidence of the Union's majority, consisting of authorization cards secured before itsrequest for recognition and the inception of the unfair labor practicesN. L. R B. v.Bradford Dyeing Association, et at,310 U. S. 315.° SeeN. L R. B v. Ellis-Klatscher &Co , 142 F. (2d) 356, 338, 359, (C C. A 9) enf'g40 N L R B. 1037 ; N. LR. B. v. Crown CanCo , 138 F (2d) 263, 266, (C C. A 8)enf'g 42 N. L R B 1160, cert den 321 U. S 769;Matter of Unique Ventilation Co , 75N L. R B 235; and compareMay Department Stores Co. v N L. it. B ,326 U. S 376, 384,385;Medo Photo Supply Corp v N L R B ,321 U. S. 678, 683, 684,Matte, of HudsonHosiery Company, 72 NL. R. B 1434.8The Trial Examiner erroneously finds the effective date of the wage increase, to beJuly 29.The employees were regularly paid on Friday for the pay period ending thepreceding Saturday; the wage increase was received in the first pay check after the'shut-down , thus, July 26 is the date the pay check was received, and the pay-roll periodcovered thereby is July 15=19.9Under the circumstances, the circulation of the petition, which was represented asa "back to work" movement, constituted an implied threat that the employees' return towork might depend upon their repudiating the Union10Matter of Ilan vey Chalmers & Son, Inc.,75 N. L It. B 434. GEORGIA TWINE & CORDAGE COMPANY87Relations Board hereby orders that the respondent, R. J. Lovvornd/b/a Georgia Twine & Cordage Company, and his agents, successors,and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Textile Workers Unionof America, CIO, as the exclusive representative of all employees ofthe respondent at his Forsyth, Georgia, plant, excluding clerical em-ployees and supervisors;(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Textile Workers Union of Alner-ica,CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Textile Workers Unionof America, CIO, as the exclusive representative of all his employeesin the aforesaid appropriate unit, with respect to rates of pay, wages,hours of employment, and other conditions of employment, and ifan agreement is reached, embody such understanding in a signedagreement ;(b)Post at his plant at Forsyth, Georgia, copies of the noticeattached hereto marked "Appendix A." 11Copies of the said notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the respondent's representative, be postedby respondent immediately upon receipt thereof and maintainedby him for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees customarilyare posted.Reasonable steps shall be taken by the respondent toinsure that said notices are not altered, defaced, or covered by anyother material;(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the respondent closed his Forsyth,Georgia, plant and locked out his employees in violation of Section8(1) and (3) of the Act.11 In the event that this Order is enforced by a decree of a Circuit Court of Appeals, thereshall be inserted before the words"A DAclsion and Order" the words"Decree of the UnitedStates Cneuit Coast of Appeals Enforcing" 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBERS HOUSTON and GRAY took no part in the consideration ofthe above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to poin or assist TEXTILE WORB.I;RSUNION OF AMERICA, CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.All our employeesare free to become or remain members of this union, or any otherlabor organization.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,wages, hours of employment or other conditions of employment,and if an understanding is reached, embody such understandingin a signed agreement.The bargaining unit is:-All employees at the Forsyth, Georgia, plant excludingclerical and supervisory employees.R. J. LovvoRND/B/AGEORGIA TWINE & CORDAGE COMPANY.By -------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT1112%William M. Pate,for the Board.Weeks & Candle,,by Mr. Mgirph.y Candler,Jr,of Decatur,Ga., for the re-spondent.Mr. David Moose,of Atlanta,Ga., for the UnionSTATEMENT OF THE CASEUpon a third amended charge duly filed on Decembeti 4,1040, by Textile WorkersUnion of America, CIO, herein called the Union, the National Labor Relations GEORGIA TWINE & CORDAGE COMPANY89Board, herein called the Board, by its Regional Director for the Tenth Region(Atlanta, Georgia), issued its complaint dated December 4, 1946, against It. J.Lovvorn, doing business as Georgia Twine & Cordage Company, Forsyth, Georgia,herein called the respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection S (1), (3), and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the complaint togetherwith notice of hearing thereon were duly served upon the respondent and theUnion.With respect to unfair labor practices the complaint alleged in substance thatthe respondent: (1) on or about July 22, 1946, and at all times thereafter, refusedunlawfully to bargain collectively with the Union as the exclusive representativeof his employees in an appropriate unit: (2) on July 22, 1946, closed his plantand locked out his employees in order to discourage membership in and activityon behalf of the Union, and (3) from on or about July 22, 1946, to the date ofthe issuance of the complaint, through his agents and supervisory employeesinterrogated his employees with respect to Union affiliation and activity; threat-ened and warned them to retrain from assisting the Union, and kept under sur-veillance the meeting places and activities of the Union and the supporters of theUnion.In his answer the respondent admitted the jurisdictional allegations inthe complaint but denied the commission of unfair labor practices.Pursuant to notice, a hearing was held in Forsyth, Georgia, on January 9and 10, 1947, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board and the respondent were representedby counsel ; the Union by one of its agents. Full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence bearing on theissues was afforded all parties.At the opening of the hearing, and again at theclose of the Board's case-in-chief, the respondent moved for the dismissal ofthe complaint upon the ground that it was based upon a faulty charge.' Themotions were denied.A motion made at the close of the Board's case-in-chiefto dismiss the complaint insofar as it alleged interrogation of employees con-cerning their Union membership or .activity was granted.At the close of thehearing, a motion by Board's counsel to conform the pleadings to the proof wasgranted without objection.Although afforded opportunity to do so, none ofthe parties argued on the record and none has filed a brief or proposed findingsof fact and conclusipns of law.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTR J Lovvorn, an individual, doing business as Georgia Twine & CordageCompany, is engaged at Forsyth, Georgia, in the manufacture, sale, and dis-tribution of braided cordage, twisted twine, and relater products.During the,year ending December 1, 1946, the respondent purchased raw materials con-sisting principally of cotton yarns having a value in excess of $250,000, of which'Tile respondent's contention that it charge must be filed by,an individual directly con-nected with the employees of the respondent is without meiit. The authority cited in sup-poit of the respondent'sposition,N L. B B v. Indiana and Michigan Electric Company,124 F (2d) 50 (C C A 6), was specifically oveiruled upon review by the Supreme Court,318 U S 9 90DECISIONSOF NATIONALLABOR RELATIONS BOARDapproximately 5 percent was shipped to the Forsyth plant from points outsidethe State of Georgia.During the same period. the respondent sold finishedproducts consisting principally of venetian blind cords, mason's line, and cottonrope, having a value in excess of $2.50,000 of which appioxnnately 75 peicentwas shipped from the Forsyth plant to points outside the State of Geoi giaIITHE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization, affiliated withthe Congress of Industrial Organizations, admitting to membership empio^eesof the respondent.III.THE UNFAIR LABOR PRACTICESA. I he lock-outThe respondent's business was started in 1936 at Carrollton, Georgia, andmoved to Forsyth in the summer of 1940. Insofar as the record shows, at no timeduring its operation has the respondent bargained with a labor organization withrespect to his employeesSometime in 1942, the respondent's business havinggreatly expanded by reason of orders from the War and Navy Departments, newmotors were installed. It appears that the change from the old and unsatis-factory equipment to the electrical equipment presently in use was accomplishedrapidly so as to avoid a long period of shut-down, with the result that at leastone of the electric motors, which powered the principal drive shaft, was placedin a position where it constituted a hazard to safetyFor the next several years,the plant appears to have operated at nearly top capacityOnly the most essen-tial repairs were made 'others were postponed in the expectation that businesswould slacken to an extent that a shut-down would be less costly.For severalmonths prior to July 22, 1946, the motor which served to power the braiding ma-chines was a source of trouble and occasioned several short shut-downsDuringthis same period, the pump in the dye house was found to be inadequate to per-form the work for which it was designed. -The question of relocating the motorwas one occasionally discussed by Superintendent Giay and the respondent par-ticularly when the insurance company which carried the respondent's policy ob-jected to its location.Shortly prior to June 15, 1946, a new pump for the dyehouse which had long been on order was received.Also during the months beforethat date some preparation was made for locating the electric motor at a pointabove the floor of the plant where it would not constitute a hazard to the workers.At about 11 a. in , on July 22, a fuse was blown which occasioned the shut-down ofall production for a period of an hour.During that hour, the respondent andSuperintendent Gray arrived at a decision to close the plant at the conclusion ofthe first shift at 3 p. in. on that day.Accordingly, at about 2: 30 p in., a noticewas posted in the plant which stated :NOTICENO EMPLOYEE WILL REPORT TO WORK AGAIN UNTIL FURTHERNOTICE. ,(Signed)W V. GRAY,Stip't. GEORGIA TWINE & CORDAGE COMPANY91-Other than this posted notice no advice was given to the employees,generally, asto the reason for the shut-down.Those reporting for wprk at 3 p. in saw thenotice and left the plant.All employees on the pay roll were paid for 40 hoursfor the week ending July 27,as well as for the week ending August 3. The plantreopened August 12A maximum of six employees were employed during thisperiod in making repairsThe respondent testified that repairs which could no longer be postponed neces-sitated the shut-down; that the main motor was in such a condition that its per-formance was unpredictable;and that in any event, the plant would necessarilyhave closed within a few days after July 22, until the backwinding machinesemptied the containers which held the product of the braiders.The respondent's product is formed from cotton yarns initially on braidingmachines which twist and braid the yarns into cordageThe product of thebraiders feeds slowly into large metal cylinders which, when filled, are emptied bya "backwinder."Most but not all of the cord is then fed through the glazers orpolishing machines.Some of the cordage is dyedWhat may be described asa chronic bottle-neck existed at the end of the braiding operation.Until thefilled containers were emptied by the backwinders the braiding machines couldnot operate.In order to keep containers available,the respondent worked thebackwinders 6 days a week and attempted by other practices to assure a sufficientsupply of containers for the braiding machines.On July 22,when the plantclosed, the containers were nearly filledOn July 23,the backwinders wereoperated partly for the purpose of emptying the containers but also, accordingto the credited testimony of Superintendent Gray, to check on the operation ofthe motor which, lie suspected,had caused a number of minor shut-downs. Con-cluding that the motorwouldhave to be sent to another city for repair,Gray hadit removed from the plant along with other motors which -required overhaulingabout July 24 or 25The motors were repaired and returned to the plant a weekor 10 days later.Also during the period of shut-down a new pump was installedin the dye house which necessitated the laying of a new concrete floor, the riggingof new pipe connections and providing a new and different stand for the pump.When the repaired motors were returned,the one providing the principal powerfor the machinery was suspended from a point above the floor where its opera-tion did not constitute a hazard.According to Superintendent Gray, 3 weekswas necessary for the accomplishment of these changes and repairs.At about 10:00 a in , on July 22, R. E.Starnes, a representative of theUnion,telephoned Lovvorn; advised him that the Union represented a majorityof the employees;and requested a meeting for bargaining purposes.Lovvornreplied that he was about to leave town but that he would return Starnes' calllater in the day.After making an unsuccessful attempt to do so, Lovvorn leftForsyth on July 23 not to return until the following Monday.Counsel for the Board contends that the plant would not have closed on July22 had not the respondent been advised of the Union's claim, and the the purposeof the shut-down was to discourage membership in and activity on behalf of theUnion.The undersigned is convinced that the motors and the pump,described above,were not functioning efficiently and that repair and relocation of the motor whichprovided power for the braiding machines would have required the closing of theproduction lines for a period of time.The evidence is clear, however, that the 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDclosing on July 22 was not in the contemplation of the respondent prior to thereceipt of the telephone call from Starnes : C. R. Gray, who desci ibed huuselfas the master mechanic and who testified for the respondent that lie was in chargeof the workers whose duty it was to repair and maintain the machinery, did notknow that the plant was to be shut down until the afternoon of July 22Super-intendent Gray testified that the respondent was not in possession of the necessarymaterials to accomplish the repairs at the time of the shut-clown and that some ofthem were not secured until approximately 10 days atter the shut-down occurred.From any practical standpoint it must be recognized that businesses are notclosed for repairs without pieparation and, without the material to accomplishthat object.The respondent appears to contend with respect to the main electricmotor that its condition was so bad that it was unwise to attempt its turther use.Such a conclusion is not borne out by the testimony of Superintendent Graywho apparently was not certain even on July 23 that this motor was the root ofthe trouble and, indeed, operated it on that day in order to satisfy hiniselt thatitneeded repairThe undersigned concludes that the respondent did intend toclose his plant to make the repairs above referred to but that as late as 10 a in.on the morning of July 22, had not decided as to the date when the shut-downwould take placeRemembering that the master mechanic was not aware that2Lovvorn's testimony on this point is so evasive and on one crucial question so quuklyresponsive to his counsel's suggestion as to be worthy of little weight as tile followingexcerpts will show :Q (By Mi. Pate ) When did you decide to close the plant that clay [July 22] for repairs?A We had been requested to make repaiis by the insurance company for some time.****t**Q When did you decide definitely to do that work--to close on the 22nd of July todo that woik'iA We would have closed anyway in the next three or four clays, because we werebottlenecked in our cans, that is, on all our production cans were full and we were limitedin polishing capacity and it was the best oppoitunity we had to make repaiis mile wecouldn't produce anymore**44*n*Q And iiliy did you close on the 22nd of July father than wait thice or four dais later?A Our production was so-almost stagnated at the time and we thought it would be agood time, the first of the week, to start on our repairsWe had needed to make repairsfor a long timeWe hadn't had an opportunity to make any all during the tear.Q.When did you make that decision to close on Monday, the 22nd of July?A. I talked with niy Superintendent a number of times that we should shut down forrepairsQ You had been talking with him over it period of several months before July 22nd,hall you?A. From time to time, yesQ Did you talk to him about it on July 22?A I talked to him about it prior to July 22nd.Q. Did you talk to him on July 22ndA I told him on .Trail 22nd we should make repairs and to shut downQ When you opened the plant on July 22, did you intend then to close the machines?A I intended to close it that clay or the next****s**Q Just at what time during the day did you decide to close that day rather thanthe next day or some later time?to go on hisvacation and had decided anddiscussed it with the superintendent priorto that dateA. I had decided prior to that date to go on my vacation and make my repairs GEORGIA TWINE & CORDAGE COMPANY93the shut-down ii ould take place, that materials were not at hand to perform therepairs, and that the employees were not until August 2, given a reason for theshut-down, the undersigned finds that the reasons offered by the respondent forthe closing of the plant are not the true reasons.B. The ? efusal to bargain1.The appropriate unitWith the possible exception of a few mechanics, the respondent employs noskilled workersOn July 22, 82 employees were engaged in production and main-tenance work at the plantThe operation of the various production machinesiequires little training and workers are not infrequently interchanged in thevarious operations.The complaint alleges that all respondent's employees exclu-sive of clerical employees and supervisory employees constitute a unit appropriatefor the purposes of collective bargaining.This, of course, is a reasonable andtraditional grouping of employees for bargaining purposes in an operation wherethere ate no sharp lines of demarcation among skills.Although the respondentin his answer denied the propriety of such a unit he offered no evidence tendingto support his position.The undersigned finds, theretoie, that all employees ofrespondent employed at the Forsyth plant excluding clerical employees andsupervisory employees at all times material herein constituted and now constitutea unit appropriate for the purposes of collective bargaining within the meaningof Section ii (b) of the Act.2.The representation by the Union of a majority in the appropriate unitCounsel for the Board introduced in evidence 65 cards bearing Dairies ofrespondent's employees in the appropriate unit designating the Union as thebargaining agent of the signers in all matters pertaining to wages, hours, andother conditions of employment.The signatures on all cards were identified bycredible testimony.Forty-four of the cards were dated from July 17 to July 20.Dates on the remaining 21 ranged from July 22 to July 27. On July 22, therespondent employed 82 workers in the appropriate unit.Thus, it is clear, andis found, that on July 11, 1946, the Union had been designated by a majority ofthe employees in the appropriate unit as their bargaining representative inmatters of wages, hours, rates of pay, and other conditions of employment andthat the Union was thereby the exclusive representative of the employees in theappropriate unit within the meaning of Section 9 (a) of the Act.3.The refusal to bargainAs has already been stated, when Starnes on July 22 requested a meeting withthe respondent for bargaining purposes he received no final answerWhenStarnes renewed this request on July 29, Lovvorn referred him to the firm ofattorneys representing the respondent in this proceeding.On August 5, 1946, aweek prior'to the reopening of the plant, another representative of the Union,Dm id Moose, delivered a letter to the respondent repeating this request andoffering to prove a majority by submission of signed and witnessed author izationcardsHe, too, was referred to respondent's counsel in Decatur, 80 miles away.On August 10, in response to a further and final request by Moose, Lovvornrepiled that upon advice of counsel he would not recognize the Union until ithad won an election. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the first week of the shut-down and at a time when Lovv orn was absentfrom Forsyth, Moose suggested to Superintendent Gray that an election beconducted to determine the desires of the employees and at about the same time,a conciliator of the United States Conciliation Service offered his services in thatrespect.Gray asserted that lie lacked authority to enter into any such arrange-ment.At the hearing, counsel for the respondent appeared to take the positionthat the respondent had discharged his duty under the Act by referring theUnion to counselWhile perhaps not material to the conclusions hereinafterreached, it is well to point out here that counsel misconceives the duty placedupon an employer by the ActAn exclusive bargaining representative is entitledto deal with an employer on all matters of collective bargaining affecting theemployees of the unit.While an employer may seek such advice as he desiresand may be represented for bargaining purposes by his counsel or another of hischoice, he must make his representative available to the bargaining representative.An employer's duty in these premises is not discharged by directing the bargain-ing representative to visit an attorney in another city 80 miles distant.'On July 29, while the plant was closed, the respondent unilaterally placed ineffect an 8-cent per hour wage increase.During that week, a petition was circu-lated among the laid-off employees headed :We the undersigned employees of the Georgia Twine and Cordage Companyare opposed to a closed shop and are opposed to union membership.The petition was signed by about 60 of respondent's emplo3 ees, many of whom hadshortly before signed Union designations.The petition was delivered to the re-spondenton August 2.Although it is not evident that the petitionwas initiatedby any agent of the respondent, it is amply clear that the respondent encouragedits circulation and invited employees to sign it.Richard McMullan, carried on therespondent's pay roll as a foremand, described by Lovvorn as in charge of glazing,winding and braiding on the night shifts, and frequently referred to in this hearingby counsel for the respondent as one of management, accompanied a group ofemployees on 2 days during the week of July 29, to secure signatures to the peti-tionOn at least one occasion, McMullan urged an employee to sign the petition;,it another time told an employee that such a petition existed and that its purposewas to get the employees back to work. Although the respondent testified thatMcMullan had no authority to hire or discharge or effectively to recommend suchaction, it is clear that, as the only one in authority on the night shift, the employeeslooked to him for orders concerning I heir work, and that he was regarded by theemployees as a representative of management.Under these circumstances, it isfound that the actions of McMullan in urging employees to sign the petition werereasonably attributed by employees to, and actually were a reflection of, therespondent's desires in that respect' It is found, therefore, that the defectionsfrom the Union evidenced by the names appearing on the petition were occasionedby the employees' desire to i eturn to work and their conviction that the plant wouldnot open until the respondent was satisfied that the employees would not insistupon Union representation.It has been found that on July 22, 1946, and at all times thereafter, the Unionwas the representative selected by a majority of the employees in the appropriateunit for purposes of collective bargaining.Of course, this factor standing alone isnot sufficient to impose a duty to bargain upon an employer who in good faithaSee N L R B. v PLorillard Company,117 F. (2d) 921, 924, affirmedon this point bythe U S Supreme Coui t, 314 U S 5124 lntcinateonal Association of Dlachnnstsv N L R. B,311 U S 72. GEORGIA TWINE & CORDAGE COMPANY95doubt the Union's claim of majorityIn such a situation an employer is entitledto proof of the claiming union's status either by way of an election or by someother appropriate means,Lovvorn elected, however, first to destroy the majorityand then to challenge it.Effective July 29, all employees were granted a wageincrease of 8 cents per hour to indicate to them, the undersigned finds, that thepetitionwas circulated with the assistance and encouragement of Foreman Mc-Mullan ; Lovvorn repeatedly refused to meet with representatives of the Unionand did not make his representative available at the plant, the situs of the difh-culty ; and, finally, these acts all took place against the background of a precipitateand untimely shut-dovN n which, the undersigned finds, was motivated by Lovvorn'sdesire to discourage membership in the Union.In sum,the respondent did not in good faith question the Union's majority andhaving, by the exercise of his economic powers. attempted to destroy the Union'smajority—is not now entitled to test the Union's strength in an electionsHavingfound that the Union represented a majority of the employees in an appropriateunit on July 22, 1946, and that the respondent by means of unfair labor practicesthereafter sought to dissipate that majority, it is found that the respondent'sfailure to bargain with the Union on that (late and on the subsequent dates whensuch a request was made was an unlawful refusal to bargain with the majorityrepresentative of his employees in an appropriate unit and that the respondentthereby violated Section 8 (1) and (i) of the Act'It is further found that hI closing the plant on July 22, 1946. the respondentdiscriminated in regard to the hire and tenure of ei:iployinent of his employeesthereby discouraging membership in and activity of behalf of the Union, andthereby violated Section 8 (1) and (3) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PR AMC! S -UPON COMMERCEThe activities of therespondentset forth in Section III. above, occurring in con-nection with the operations of the respondentdescribedin Section1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerceamong theseveral States, and such of them as have been found to constitute unfair laborpractices tend to lead to labor disputesburdening and obstructing commerce andthe freo flow of commerceV.THE REMEDYSince it has been found that the respondent engaged in unfair labor practices,itwill be recommended that he cease and dcsist therefrom and take certain affirma-tive action designed to effectuate the policies of the ActSince it has been found that the respondent refused to bargain collectively withthe Union on July 22, 1946, and thereafter, it will be recommended that he bargaincollectively upon request with the Union as the exclusive, repiesentative of hisemployees in the appropriate unit.It has also been round that the respondent discriminated in regard to the hireand tenure of his employees by closing the plant from July 22 to August 12, 1946.Ordinarily in such a situation, having found discrimination on the date of ther,In the face of the Union's demand for recognition and bargaining rights, thisconsti-tuted a violation of both Section 8 (1) and (5) of the Act4Medo Photo ,Supply Corpv.N L. R. B., 321 U S. 678.,7SeeMatter of TwinCitiesMilkProducersAssociation,61 N. L. R. B. 69. 96DECISIONS OF NATIONALLABOR RELATIONS BOARDshut-down, the undersigned would recemmend that the respondent make his em-ployees whole for the entire period they were deprived of opportunity to work. Inthe instant case, however, all employees were paid for the first 2 weeks of theshut-down and thus suffered a wage loss of only 1 week. Since theundersigned isconvinced that the condition of the plant's machinery coupled with the desires ofthe respondent to relocatesomeof it and replace certain equipment would havenecessitated a shut-down at some time during the summer or fall of 1946, he be-lieves it not unreasonable to assume that a legitimate shut-down would haveoccurred which would have caused the employees to lose at least 1 week's wagesThus it appears that the employees actually have not suffered financial loss byreason of the shut-downItwill, therefore, not be recommended that any backpay be awarded.By the unlawful refusal to bargain, closing of the plant in order to discourageUnion membership, by persuading employees to abandon the Union, and by thetotality of such conduct, the respondent has evidenced a determination to deprivehis employees of their rights under the Act. In order to minimize the likelihood ofrecurrent unfair labor practices and to assure to the employees enjoyment of theirstatutory rights, it will be recommended that the respondent cease and desist fionrin any oihcr n:nnnir interfering with, restraining, of coercing his employees inthe exercise of their rights under the ActiUpon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1TextileWorkers Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.All employees of the respondent, excluding clerical employeesand super-visory employees, constitute a unit appropriatefor the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act.3 Textile Workers Union of America, CIO, was on July 22, 1946, and at all timessince has been, the exclusive representative of all the employees in such unit forthe purposes of collective bargaining within themeaningof Section 9 (a) ofthe Act.4.By refusingto bargaincollectively with Textile Workers Union of America,CIO, as exclusivebargainingrepresentative of employees in the appropriate unit,the respondent has engagedin and isengaging in unfair labor practices withinthe meaning of Section 8 (5) of the Act.5.By closing his plant on July 22, 1946, the respondent discriminated in re-gard to the hire and tenure of employment of his employees and thei eby engagedin unfair labor practices, within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting°ommerce within the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that the re-' GEORGIA TWINE. & CORDAGE COMPANY97spondent, R. J. Lovvorn cl/b/a Georgia Twine & Cordage Company, his agents,successors, and assigns shall:1.(a)Refusing to bargain collectively with Textile Workers Union of America,CIO, as the exclusive representative of all employees of the respondent ex-eluding clerical employees and supervisory employees ;(b)Closing its plant or in any other manner discriminating in regard to thehire and tenure of employment of his employees for the purpose of discouragingmembership in the Union or in any other labor organization ;(c) In any other manner interfering with, restraining, or coercing his em-ployees in the exercise of the right to self-organization, to form labor or-ganizations, to join or assist Textile Workers Union of America, CIO, or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activity for the purpose of collectivebargaining or other mutual aid of protection as guaranteed in Section 7 of theAct.2 Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a)Upon request bargain collectively with Textile Workers of America, CIO,as the representative of all employees other than clerical and supervisory, andif an understanding is reached, embody such understanding in a signed agreement;(b)Post at his plant at Forsyth, Georgia, copies of the notice attached heretomarked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by the respondent,be posted by him immediately upon receipt thereof, and maintained by himfor sixty (60) consecutive dais thereunder in conspicuous places including allplaceswhere notices to employees customarily we postedReasonable 'stepsshall be taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material,(c)Notify the Regional Director for the Tenth Region, in writitrg, wJ1111i tell(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply here- with.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report tine respondent notifies said Regional Di-lector in writing that he 'nil comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 20338 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Washing-ton 25, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof;and any party or counsel for the Board may, within the same period, file anoriginal and four copies of a brief in support of the Intermediate Report. Im-mediately upon the filing of such statement of exception and/or briefs, the partyor counsel for the Board filing the same shall serve a copy thereof upon eachof the other parties and shall file a copy with the Regional Director.Proof of 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203 65.As further provided in said Section 203 39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from the(late of service of the order transferring the case to the Board.WALLACE E. ROYSTER,Dated March 18, 1947.Trial Examiner.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOTin any mannerinterfere with, restrain, or coerce our eni-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist TEXTILE WORxvRS UNION OF AMERICA, CIO,or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protectionAllour employees are free to become orremain membersof this Union, orany other labor organization.WE WILL BAI1GAJN collectively upon request with the above-named unionas the exclusive representative of all employeesin the bargaining unitdescribed herein with respect to rates of pay, hours of employment orother conditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All employees at the Forsyth, Georgia, plant excluding clerical andsupervisory employees.AVE WILL NOT by means of a shut-down or in any other manner discrimi-nate in regard to the hire and tenure of employment of our employeesbecause of theirmembershipin or activity on behalf of the above-namedUnion or any other labor organization of our employees.R. J. LovvoRN n/B/AGEORGIA TWINE & CORDAGE COMPANY.By -------------------------------------(Representative)(Title)Dated ------------------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.